Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-26-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 13-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  

Regarding claim 13, claim 13 recites “a controller configured to” being insufficient structure to be organized and correlated in such a manner as to present a complete operative device without any relative parts [See MPEP 2106].
Regarding claim 14, claim 14 is rejected in virtue of its dependency on independent claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 7 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by 3GPP TS 23.502 V0 2.0 (2017-02).

Regarding Claim 7. (Currently amended) 
A core network device {3GPP TS 23.502 V0 2.0 (2017-02): Fig.4.12.4-1 on page 48: N3IWF}, 
wherein 
the core network device performs a Service Request procedure via non-3GPP access to re-establish User Plane (UP) of a Protocol Data Unit (PDU) session {3GPP TS 23.502 V0 2.0 (2017-02): Fig.4.12.4-1 on page 48: step 1- N3IWF forwards PDU Session Establishment Request to AMF in 5G core network and other CP and UP functions (e.g. by forwarding the PDU Session Establishment Request from UE to AWF, the N3IWF has re-established the PDU Session for the PDU Session Establishment Request received from UE with AWF, emphasis added)},
the core network device receives a Service Request message in the Service Request procedure  {3GPP TS 23.502 V0 2.0 (2017-02): Fig.4.12.4-1 on page 48: step 1- N3IWF receives PDU Session Establishment Request from UE, and transparently forwards the PDU Session Establishment Request to AMF in 5G core network and other CP and UP functions. In other words, the N3IWF received the PDU Session Establishment Request from UE in Service Request procedure as claimed, emphasis added}, and
Internet Key Exchange (IKE) Create Child Security Association (SA) request message including an identification information of the PDU in the Service Request procedure {3GPP TS 23.502 V0 2.0 (2017-02): Fig.4.12.4-1 on pages 48-49: step 4a-IKE Create-Child-SA Req (SA, VID(QoS Profile(s), PDU Session ID wherein the N3IWF shall send to UE an IKE Create Child SA request according to the IKEv2 specification in RFC 7296 [3] to establish the first IPsec child SA for the PDU session. This request specific Vendor ID (VID) payload which contains (a) the QoS Profile(s) associated with the child SA and (b) the identity of the PDU session associated with this child SA and (c) optionally a DSCP value associated with the child SA. If a DSCP is included, the UZE and the N3IWF shall mark all IP packets sent over this child SA with DSCP value. The IKE Create Child SA request also contains other information (according to RFC 7296 [3]) such as the SA payload and the Traffic Selectors (TS) for the N3IWF and the UE, etc. The IKE Create Child SA request indicates that the requested IPsec child SA shall operate in transport mode}.
 
Claims 1-4, 8, 12, and 15-18. (Cancelled)  

Allowable Subject Matter
Claims 5-6 are allowed over the prior art.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

-Claims 5-6 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in the independent claim 5 as following:

Independent Claim 5. (Currently Amended) 
A User Equipment (UE) comprising: 
transmission and reception circuitry; and 
a controller, wherein the controller is configured to perform a Service Request procedure via non-3GPP access to request a re-establishment of User Plane (UP) of a Protocol Data Unit (PDU) session, 
the transmission and reception circuitry is configured to transmit a Service Request message in the Service Request procedure, and 
the transmission and reception circuitry is configured to receive, from a core network device, an Internet Key Exchange (IKE) Create Child Security Association (SA) request message including an identification information of the PDU session in the Service Request procedure.


  Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	A/. Applicant argued on page 5 of Remarks that the UE does not transmit a Service Request message and 3GPP is silent about Common Control Plane Network Function (CP) and User Plane (UP) functions.
	-In reply, applicant is directed to Fig.4.12.4-1 wherein step 1- N3IWF receives a PDU Session Establishment Request from UE and then transparently forwards the received PDU Session Establishment Request from UE to AMF in 5G core network, and later AMF transmitting the PDU Session Establishment Request from UE via Untrusted non-3GPP Access and N3IWF to other CP and UP functions as described in step 2a (which described in details in steps 2-9 in Figure 4.3.2.2.1-1 on pages 26-28, e.g. steps 5, 9a & 9b, 
wherein Step 5-SMF to DN via UPF: If the SMF needs to authorize/authenticate the establishment of the PDU session as described in clause 5.6.6. of TS 23.501 [2], the SMF selects an UPF as described in TS 23.501 [2] clause 6.3.3 and triggers the PDU 
wherein Step 9a-If step 5 was not performed, the SMF initiates an N4 Session Establishment procedure with the selected UPF, otherwise it initiates an N4 Session Modification procedure with the selected UPF: 
Step 9a-The SMF sends an N4 Session Establishment/Modification Request to the UPF and provides Packet detection, enforcement and reporting rules to be installed on the UPF for this PDU Session.  If CN Tunnel Info is allocated by the SMF, the CN Tunnel Info is provided to UPF in this step; and
Step 9b-The UPF acknowledges by sending an N4 Session Establishment/Modification Response. If CN Tunnel Info is allocated by the UPD, the CN Tunnel Info is provided to SMF in this step).  
In other words, the PDU Session Establishment Request from UE to N3IWF is the Service Request by the UE emphasis added. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasaki (US 2021/0136858 A1, copending with same assignee) discloses a terminal apparatus and an apparatus in a core network exchange information indicating maintenance of a PDU session in a procedure for releasing UP resources, and thereby releases the UP resources associated with a specific PDU session while maintaining establishment of the specific PDU session. A terminal apparatus and an apparatus in a 

Youn (US 2018/0352483 A1) discloses a method for handling a packet data unit (PDU) session establishment procedure. The method may performed by an access and mobility management function (AMF) node and comprise: determining whether to reject a PDU session establishment request. The determination may be performed if the PDU session establishment request includes an existing PDU session identifier. Based on the existing PDU session identifier, an identifier of a session management function (SMF) node may be acquired. The PDU session establishment request may be accepted, if it is determined based the identifier of the SMF node that the SMF node and the AMF node belong to a same PLMN. The PDU session establishment request may be further accepted, if it is determined based the identifier of the SMF node that the SMF node belongs to a HPLMN. The PDU session establishment request may be rejected, if it is determined based the identifier of the SMF node that the SMF node and the AMF node do not belong to the same PLMN or the SMF node does not belong to the HPLMN. {Figs.5, 9-11}

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464